UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2433


ALPHONZO CRAIGHEAD,

                Plaintiff - Appellant,

          v.

NISSAN MOTOR ACCEPTANCE CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00981-JCC)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonzo Craighead, Appellant Pro Se.   Christopher Michele
Corchiarino, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alphonzo Craighead appeals the district court’s order

dismissing without prejudice in part and with prejudice in part

his Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681(u) (2006)

and Virginia state law claims against Nissan Motor Acceptance

Corporation.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Craighead v. Nissan Motor Acceptance Corp., No.

1:10-cv-00981-JCC (E.D. Va. Dec. 14, 2010).                   We dispense with

oral     argument    because     the    facts   and   legal    contentions    are

adequately    presented     in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                          2